*603HELD
BY THE COURT
(BETTS, District Judge):
That the commissioner had authority to hear the case under the rules. That the case is one of admiralty jurisdiction. That on the facts both vessels were culpable in being kept under headway in such a state of the atmosphere, though their fault was mitigated by their being driven at so low a rate of speed. That, if this fault had continued until the collision, it would have been a case- of mutual fault, .calling for an apportionment of the damages. That on the proofs, however, the tug stopped and backed at such a distance, that a like proceeding on the part of the Skiddy would probably have prevented a collision, and this fault no longer remained common to both. That, . when it was ascertained on the Skiddy that she was stopping in a critical closeness to the tug, she was started ahead, crossing the bows of the tug, and that this proceeding was a fault casting the blame of the collision upon her. That the pleadings on both -sides are faulty in not setting forth distinctly all the facts material to be proved to support the ease of the prosecution or defence, and proofs on those points not alleged would have been legally inadmissible. That the court also might refuse to decide those points not specifically at issue on the pleadings, but as the case has been fully discussed on the merits, and the pleadings can be reformed on an appeal, if one is taken, the court will decide on the law and facts of the case that the findings of the commissioner are correct, and that the exceptions must be overruled. Decree, therefore, for li-belant, with a reference to ascertain the damages.